Harwood, J.,
concurs in part and dissents in part and votes to modify the judgment appealed from by granting that branch of the petition which was to compel the respondents County of Nassau and County of Nassau Department of Social Services to restore the petitioner to her former permanent position of Caseworker I, with the following memorandum: The petitioner has been employed by the respondent County of Nassau through various of its agencies since 1973. In 1978, she began employment as a caseworker with the respondent County of Nassau Department of Social Services and thereafter achieved permanent status in that position. For a short period in 1979-1980, she worked at the Nassau County Youth Board but, without difficulty and pursuant to her request, she resumed employment as a Caseworker I at the respondent Department of Social Services, where she remained until 1985 when she took and passed an open competitive examination for the position of Probation Officer Trainee with the respondent Nassau County Probation Department.
*525In August, 1985, the petitioner was appointed to the position of Probation Officer Trainee for which she earned a considerably higher salary than as a Caseworker I and for which she was to have been on probationary status for a period of two years. However, the petitioner evidently had difficulty adjusting to the strain of her new duties. By letter dated June 13, 1986, within one year of her assumption of the position of Probation Officer Trainee, the petitioner requested that she be reinstated to the position of Caseworker I, which request was denied by the Department of Social Services by letter dated June 20, 1986. By letter dated June 26, 1986, the petitioner was advised that her employment as Probation Officer Trainee would be terminated effective July 31, 1986. This proceeding ensued.
I agree with the majority that the petitioner, who did not have permanent status as a Probation Officer so as to prohibit her discharge from that position except for cause (see, Civil Service Law § 75; see also, Matter of Matsa v Wallach, 42 AD2d 1004, affd 34 NY2d 891), failed to come forward with facts sufficient to support her claim that termination of her employment as a Probation Officer Trainee was premised upon her age, sex or other impermissible discriminatory motive (see, Matter of Montero v Lum, 68 NY2d 253; Matter of York v McGuire, 63 NY2d 760; Matter of Bergamini v Manhattan & Bronx Surface Tr. Operating Auth., 62 NY2d 897). It is my view, however, that upon discontinuance of her employment as a Probation Officer Trainee during the probationary term of that employment, the petitioner should have been restored to her former permanent position as a Caseworker I (cf., Matter of Matsa v Wallach, supra).
Civil Service Law §63 provides in pertinent part that "[wjhen probationary service is required upon promotion, the position formerly held by the person promoted shall be held open for him and shall not be filled, except on a temporary basis, pending completion of his probationary term”. Moreover, rule 4.5 of the classified Civil Service Rules provides in pertinent part that: "[wjhen a permanent employee is promoted or transferred to a position in which he is required to serve a probationary term, the position thus vacated by him shall not be filled, except on a temporary basis, during such probationary term. At any time during such probationary term the employee shall have the right, upon reasonable notice, to return to his previous position at his own election. If the conduct or performance of the probationer is not satisfactory, he shall be restored to his former permanent position at *526the end of this probationary term” (4 NYCRR 4.5 [d]; cf., 4 NYCRR 4.10). I agree with the majority that, inasmuch as the petitioner was required to pass an examination before being eligible for the position of Probation Officer Trainee, her assumption of that position was not a "transfer” as defined in the regulations (see, 4 NYCRR 1.2 [b] [1]). I do not, however, agree that the Probation Officer Trainee position is not a "promotion” over the lower-paying Caseworker I position.
Unlike the term "transfer” (see, 4 NYCRR 1.2 [b] [1]), the term "promotion” as used in the statute (Civil Service Law § 63) and rule (4 NYCRR 4.5 [d]), has not been confined to a precise definition. While it may be that not all increases in salary constitute promotions (cf., Civil Service Law § 52 [9]), not all changes in job status need be by direct line or promotional exam (cf., Matter of Hewlett v Evans, 82 AD2d 920) in order to constitute a "promotion” within the meaning of a statute and regulatory scheme obviously intended to afford permanent employees job security, notwithstanding unsuccessful attempts to achieve permanent status in more prestigious, higher paying civil service jobs with more responsibility. I am concerned that the majority’s interpretation of Civil Service Law § 63 and the implementing rule (4 NYCRR 4.5 [d]) will negatively affect efforts by civil service employees to improve their status at work. I conclude that the petitioner’s appointment, after the successful completion of a qualifying examination, as Probation Officer Trainee, with its increased salary, greater prestige, and augmented responsibility, operated as a promotion (cf., Matter of Pavone v Barclay, 110 AD2d 758, affd 66 NY2d 746) within the meaning of Civil Service Law §63 and the implementing rule so as to entitle the petitioner to restoration to her prior permanent position when her attempts at advancement within the civil service system proved unsuccessful.
Although the majority accepts the respondents’ assertion that the petitioner "resigned” her position as Caseworker I, no documentation supports that characterization of her change in employment. But even if that were the case, the respondents offer no explanation for their failure to "reinstate” the petitioner pursuant to 4 NYCRR 5.4, which provides in pertinent part: "[a] permanent employee who has resigned from his position may be reinstated, without examination, within one year from the date of such resignation in the position from which he resigned, if then vacant, or in any vacant position to which he was eligible for transfer or reassignment”. It is not, in my opinion, necessary to reach the issue of whether the *527respondents had discretion to deny reinstatement pursuant to 4 NYCRR 5.4 even where the prior position remains vacant and, if so, whether they abused that discretion here. But the enactment of this rule is indicative of an intent to afford a measure of job security to even those permanent employees who leave the system. By refusing without comment to restore or reinstate the petitioner to her prior permanent position, the respondents County of Nassau and County of Nassau Department of Social Services have interfered with the petitioner’s earned entitlement to job security as a Caseworker I, a failing which I would remedy by appropriate modification of the judgment appealed from.